— Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered April 13,1982, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the use of the phrase “if the scales are even” in charging the jury as to reasonable doubt is strongly disapproved (see People v Thompson, 97 AD2d 554), no exception was taken to the charge and hence no error has been preserved for review. We have considered defendant’s other contentions and find them to be without merit. Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.